Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 1 of 21

Jason M. Drangel (JD 7204)

jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)

asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle 8S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone:  (212} 292-5390
Facsimile: (212) 292-5391

 

 

Attorneys for Plaintiff
Mattel, Inc.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Civil Case No.:
MATTEL, INC.,
[PROPOSEB}
Plaintiff 1) TEMPORARY RESTRAINING

V.

ANIME CARDS STORE, ATSELL STORE,
BANDAITOMY STORE, BEYON STORE, CAPITAL
INDUSTRIAL LIMITED, CARD GAME TOY
STORE, DEFORMATION WORLD STORE,
DINOSAURMODEL TOY STORE, DONGGUAN
LING GAN GRAPHIC DESIGN CO., LTD.,
EVERYTHING STORE, GUANGXI WOONCAI
TRADING CO., LTD., GUANGZHOU YINGNISI
TRADING CO., LTD., GUANGZHOU YUHUA
PLAYING CARDS CO., LTD., HONGYUE TOY
STORE STORE, HUIZHOU DANCHEN
INDUSTRIAL CO., LTD., HUNAN LOUDI BOSERA
TRADING CO., LTD., JANEMEMORY STORE,
JIANGSU HONGYUAN PAPER PRODUCTS CO.,
LTD., KIDS INTEREST STORE,
MAGICTOYWORLD STORE, MODEL CITY
STORE, MUFUAZ STORE, PRESTIJ HOMES
STORE, SHANDONG GREEN INTERNATIONAL
TRADE CO., LTD., SHANTOU CHENGHAI
WEIFAN TOYS FACTORY, SHAOXING HUAGU
IMP. & EXP, CO., LTD., SHENGZHOU KAILE
RECREATION CO., LTD., SHENZHEN SHENGKEN
TECHNOLOGY CO., LTD., SHOP5440279 STORE,
SHOP900242407 STORE, SHOP900245403 STORE,

 

 

SHOP910716127 STORE, SHOP910719071 STORE,

ORDER; 2) ORDER RESTRAINING
MERCHANT STOREFRONTS AND
DEFENDANTS’ ASSETS WITH
THE FINANCIAL INSTITUTIONS;
3) ORDER TO SHOW CAUSE WHY
A PRELIMINARY INJUNCTION
SHOULD NOT ISSUE; 4) ORDER
AUTHORIZING BIFURCATED
AND ALTERNATIVE SERVICE;
AND 5) ORDER AUTHORIZING
EXPEDITED DISCOVERY

FILED UNDER SEAL
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 2 of 21

 

SHOP910905040 STORE, SHOP911134294 STORE,
SHOPPOKEMON STORE, SI MI DA DANG 001
STORE, SIRMAK GLOBAL STORE, THE ROAD TO
HAPPINESS STORE, THE TOY STORE, TOMY TOY
STORE, USEFUL INTERESTING — STORE,
WENZHOU KAIWO CRAFT & GIFT CO., LTD.,
WENZHOU SHANJIA HANDICRAFT CO., LTD.,
WUXI XINFDA INTERNATIONAL — CORP.,
XIAMEN HONGJU PRINTING INDUSTRY &
TRADE CO., LTD., XIAMEN NATRUAL PACKING
INDUSTRIAL | LTD, XIAMEN YICHENFENG
INDUSTRY & TRADE CO., LTD., XIANG HE TOY
STORE, YANGZHOU JUMBAY INTERNATIONAL
TRADING CO., LTD., YICLL YICNN STORE and
ZHESANG G STAR TRADING LIMITED,

Defendants

 

 
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 3 of 21

     

a

eer
Plaintiff or Mattel

 

       

GLOSSARY

    

Mattel, Inc.

 

Defendants

Anime Cards Store, Atsell Store, BandaiTomy Store, BEYON
Store, Capital Industrial Limited, Card Game Toy Store,
Deformation world Store, DinosaurModel Toy Store,
Dongguan Ling Gan Graphic Design Co., Lid., Everything
Store, Guangxi Wooncai Trading Co., Ltd., Guangzhou
Yingenisi Trading Co., Ltd., Guangzhou Yuhua Playing Cards
Co., Ltd., Hongyue Toy Store Store, Huizhou Danchen
Industrial Co., Lid., Hunan Loudi Bosera Trading Co., Ltd.,
JaneMemory Store, Jiangsu Hongyuan Paper Products Co.,
Ltd., Kids interest Store, MagicToyWorld Store, Model City
Store, Mufuaz Store, PRESTIJ HOMES Store, Shandong Green
International Trade Co., Ltd., Shantou Chenghai Weifan Toys
Factory, Shaoxing Huagu Imp. & Exp. Co., Ltd., Shengzhou
Kaile Recreation Co., Ltd., Shenzhen Shengken Technology
Co., Ltd., Shop5440279 Store, Shop900242407 Store,
Shop900245403 Store, Shop910716127 Store, Shop910719071
Store, Shop910905040 Store, Shop911134294 Store,
ShopPOKEMON Store, SE MI DA DANG 001 Store, Sirmak
Global Store, The road to happiness Store, The Toy Store,
TOMY TOY Store, Useful Interesting Store, Wenzhou Kaiwo
Craft & Gift Co., Ltd., Wenzhou Shanjia Handicraft Co., Ltd.,
Wuxi Xinfda International Corp., Xiamen Hongju Printing
Industry & Trade Co., Lid., Xiamen Natrual Packing Industrial
Ltd, Xiamen Yichenfeng Industry & Trade Co., Ltd., Xiang He
Toy Store, Yangzhou Jumbay International Trading Co., Ltd.,
yicll yicnn Store and Zhejiang G Star Trading Limited

 

Alibaba

Alibaba.com, an online marketplace platform that allows
manufacturers, wholesalers and other third-party merchants,
like Defendants, to advertise, offer for sale, sell, distribute and
ship their wholesale and retail products originating from China
directly to consumers across the world and specifically to
consumers residing in the U.S., including New York

 

AliExpress

Aliexpress.com, an online marketplace platform that allows
manufacturers, wholesalers and other third-party merchants,
like Defendants, to advertise, offer for sale, sell, distribute and
ship their wholesale and retail products originating from China
directly to consumers across the world and specifically to
consumers residing in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, New York 10016

 

Complaint

Plaintiff's Complaint filed on February 17, 2021

 

Application |

 

 

Plaintiffs x Parte Application for: 1) a temporary restraining
order; 2) an order restraining Merchant Storefronts (as defined
infra) and Defendants’ Assets (as defined infra) with the
Financial Institutions (as defined infra); 3) an order to show
cause why a preliminary injunction should not issue; 4) an order

 

    

 
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 4 of 21

 

authorizing bifurcated and alternative service and 5) an order
authorizing expedited discovery filed on February 17, 2021

 

Adler Dec.

Declaration of Ray Adler in Support of Plaintiff's Application

 

Drangel Dec.

Declaration of Jason M. Drangel in Support of Plaintiffs
Application

 

UNO Products

Card games sold under the UNO brand, including the classic
UNO game, UNO Attach, UNO Wild Jackpot, UNO MOD and
more, including themed card decks

 

UNO Marks |

U.S. Trademark Registration Nos.: 1,005,397 for “UNO” for
goods in Class 28; 5,125,593 for “UNO” for goods in Class 9;
and 5,618,477 for “DOS” for goods in Class 28

 

Counterfeit Products

Products bearing or used in, connection with the UNO Marks,
and/or products in packaging and/or containing labels bearing
the UNO Marks, and/or bearing or used in connection with
marks that are confusingly similar to the UNO Marks and/or
products that are identical or confusingly similar to the UNO
Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with online
marketplace platforms such as Alibaba and AliExpress, as well
as any and all as yet undiscovered accounts with additional
online marketplace platforms held by or associated with
Defendants, their respective officers, employees, agents,
servants and ail persons in active concert or participation with
any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants, their
respective officers, employees, agents, servants and all persons
in active concert or participation with any of them operate
storefronts to manufacture, import, export, advertise, market,
promote, distribute, display, offer for sale, sell and/or otherwise
deal in Counterfeit Products, which are held by or associated
with Defendants, their respective officers, employees, agents,
servants and all persons in active concert or participation with
any of them

 

Defendants’ Assets

Any and all money, securities or other property or assets of
Defendants (whether said assets are located in the U.S. or
abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or utilized by any
Defendants or any Defendants’ User Accounts or Merchant
Storefront(s) (whether said account is located in the U.S. or
abroad)

 

 

Financial Institutions

 

Any banks, financial institutions, credit card companies and
payment processing agencies, such as PayPal Inc. (“PayPal”),
Payoneer Inc. (“Payoneer”), the Alibaba Group d/b/a
Alibaba.com payment services (e.g., Alipay.com Co., Ltd., Ant
Financial Services Group), PingPong Global Solutions, Inc.
(“PingPong”) and other companies or agencies that engage in
the processing or transfer of money and/or real or personal
property of Defendants

 

ii

 
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 5 of 21

 

 

Third Party Service
Providers.

 

Online marketplace platforms, including, without limitation,
those owned and operated, directly or indirectly by Alibaba and
AliExpress, as well as any and all as yet undiscovered online
marketplace platforms and/or entities through which
Defendants, their respective officers, employees, agents,
servants and all persons in active concert or participation with
any of them manufacture, import, export, advertise, market,
promote, distribute, offer for sale, sell and/or otherwise deal in
Counterfeit Products which are hereinafter identified as a result
of any order entered in this action, or otherwise

 

iii

 
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 6 of 21

On this day, the Court considered Plaintiff's ex parte application for the following: 1) a
temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets
with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not
issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing
expedited discovery against Defendants, Third Party Service Providers and Financial Institutions
in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit
Products.! A complete list of Defendants is attached hereto as Schedule A, which also includes links
to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,
Declarations of Ray Adler and Jason M. Drangel, along with exhibits attached thereto and other
evidence submitted in support thereof, the Court makes the following findings of fact and
conclusions of law:

! FACTUAL FINDINGS & CONCLUSIONS OF LAW

1. Mattel, through its family of companies, is a leading designer, developer, marketer,
manufacturer and distributor of well-known children’s toys and games under its iconic brands,
including, but not limited to: Barbie, UNO, Hot Wheels, American Girl and Fisher-Price;

2. Mattel selis its Mattel Products worldwide through major retailers, quality toy
stores and online marketplaces, including, but not limited to Wal-Mart, Target Stores, Walgreens,
Amazon and many others;

3. One of Mattel’s most popular and successful Mattel Products is UNO®. UNO
is a fun, fast-paced card game wherein players begin with seven cards, and through each turn,
attempt to match a card in their hand with a card on the deck, or be forced to draw an additional

card. When a player has a single card remaining, he or she must announce “UNO!” to the other

 

1 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

j
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 7 of 21

players. The first player to rid themselves of all the cards in their hand before their opponent wins;

4. Maitel Products are sold worldwide through major retailers, quality toy stores and
online marketplaces, including, but not limited to: Wal-Mart, Target Stores, Walgreens, Amazon and
many others; |

5. While Mattel has gained significant common law trademark and other rights in its
UNO Marks and UNO Products through use, advertising and promotion, Mattel also protected its
valuable trademark rights to the UNO brand by filing for and obtaining federai trademark
registrations;

6. For example, Mattel owns the following U.S. Trademark Registration Nos.:
1,005,397 for “UNO” for goods in Class 28; 5,125,593 for “UNO” for goods in Class 9; and
5,618,477 for “DOS” for goods in Class 28;

7. Defendants are manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’
User Accounts and Merchant Storefronts with Alibaba and/or AliExpress (see Schedule A for
links to Defendants’ Merchant Storefronts and Infringing Listings);

8. Alibaba and AliExpress are online marketplaces and e-commerce platforms, which
allow manufacturers and other third-party merchants, like Defendants, to advertise, distribute,
offer for sale, sell and ship their retail products, which, upon information and belief, primarily
originate from China, directly to consumers worldwide and specifically to consumers residing in
the U.S., including New York;

9, Defendants are not, nor have they ever been, authorized distributors or licensees of
the UNO Products. Neither Plaintiff, nor any of Plaintiffs authorized agents, have consented to
Defendants’ use of the UNO Marks, nor has Plaintiff consented to Defendants’ use of marks that
are confusingly similar to, identical to and constitute a counterfeiting or infringement of the UNO

Marks;
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 8 of 21

10. Plaintiff is likely to prevail on its Lanham Act and related common law claims at
trial;

11. As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely
to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard
in opposition, unless Plaintiff's Application for ex parte relief is granted:

a. Defendants have offered for sale and sold substandard Counterfeit Products that
infringe the UNO Marks;

b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the
marketplace; that consumers may be misled, confused and disappointed by the quality
of these Counterfeit Products, resulting in injury to Plaintiffs reputation and
coodwill: and that Plaintiff may suffer loss of sales for its UNO Products; and

c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this
Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or
otherwise dispose of or deal with Counterfeit Products or other goods that infringe
the UNO Marks, the means of obtaining or manufacturing such Counterfeit Products,
and records relating thereto that are in their possession or under their control, (ii)
inform their suppliers and others of Plaintiff's claims with the result being that those
suppliers and others may also secret, conceal, sell-off or otherwise dispose of
Counterfeit Products or other goods infringing the UNO Marks, the means of
obtaining or manufacturing such Counterfeit Products, and records relating thereto
that are in their possession or under their control, (iil) secret, conceal, transfer or
otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products
or other goods infringing the UNO Marks and records relating thereto that are in their

possession or under their contro! and/or (iv) open new User Accounts and Merchant
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 9 of 21

Storefront under new or different names and continue to offer for sale and sell
Counterfeit Products with little to no consequence;

12. The balance of potential harm to Defendants of being prevented from continuing to
profit from their illegal and infringing activities if a temporary restraining order is issued is far
outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in
and associated with the UNO Marks and to its reputations if a temporary restraining order is not
issued;

13. Public interest favors issuance of the temporary restraining order in order to protect
Plaintiff's interests in and to its UNO Marks, and to protect the public from being deceived and
defrauded by Defendants’ passing off of their substandard Counterfeit Products as UNO Products;

14. Plaintiff has not publicized its request for a temporary restraining order in any way;

15. Service on Defendants via electronic means is reasonably calculated to result in
proper notice to Defendants.

16. If Defendants are given notice of the Application, they are likely to secret, conceal,
transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products
or other goods infringing the UNO Marks. Therefore, good cause exists for granting Plaintiffs
request for an asset restraining order. It typically takes the Financial Institutions a minimum of
five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets and/or

Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service
Providers a minirrumn of five (5) days to freeze Defendants’ Merchant Storefronts. As such, the
Court allows enough time for Plaintiff to serve the Financial Institutions and Third Party Service
Providers with this Order, and for the Financial Institutions and Third Party Service Providers to
comply with the Paragraphs I(B)(1) through 1(B)(2) and I(C)(1) of this Order, respectively, before

requiring service on Defendants.
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 10 of 21

17. Similarly, if Defendants are given notice of the Application, they are likely to
destroy, move, hide ot otherwise make inaccessible to Plaintiff the records and documents relating
to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore, Plaintiff

has good cause to be granted expedited discovery.

ORDER

Based on the foregoing findings of fact and conclusions of law, Plaintiff's Application is

hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions for fourteen

(14) days from the date of this Order, and for such further period as may be provided by order

of this Court:

1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the UNO Marks and/or marks that are confusingly similar
to, identical to and constitute a counterfeiting or infringement of the UNO Marks;

2) directly or indirectly infringing in any manner Plaintiffs UNO Marks;

3) using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's UNO
Marks to identify any goods or service not authorized by Plaintiff;

4) using Plaintif? 8 UNO Marks and/or any other marks that are confusingly similar to the
UNO Marks on or in connection with Defendants’ manufacturing, importing, exporting,
advertising, marketing, promoting, distributing, offering for sale, selling and/or

otherwise dealing in Counterfeit Products;
5)

6)

7)

8)

Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 11 of 21

using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,
sponsorship or approval of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,
data, business records, documents or any other records or evidence relating to their
User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;

effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other
means of importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order; and
knowingly instructing any other person or business entity to engage in any of the
activities referred to in subparagraphs I(A){1) through I(A)(7) above and 1(B)(1)

through 1(B)(2) and I(C)(1) below.
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 12 of 21

B.ITIS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions for fourteen (14) days from the date of this order, and for such
further period as may be provided by order of the Court:

1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this
Court;

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;
and

3) knowingly instructing any person or business entity to engage in any of the activities
referred to in subparagraphs I(A)() through I(A)(7) and I(B)(1) through I(B)(2) above and
I(C)() below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions for fourteen (14) days from the date of this order, and for such further period as may be
provided by order of the Court:

1) within five (5) days after receipt of service of this Order, providing services to Defendants,
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without
limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;

and
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 13 of 21

2) knowingly instructing any other person or business entity to engage in any of the activities
referred to in subparagraphs I(A)(1) through [(A){7), 1(3)(1) through 1(B)(2) and I(C)(1)
above.

II. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court in-Courtroom—————ofthe-

 

Square, NewYork, New Yorkon March 5 2021 at 4:00 p.m. im.

or at such other time that this Court deems appropriate, why a preliminary injunction, pursuant
to Fed. R. Civ. P. 65(a), should not issue.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with
the Court and served on Plaintiffs counsel by delivering copies thereof to the office of Epstein
Drangel LLP at 60 East 42" Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel

onor before March 2 , 2021. Plaintiff shall file any Reply papers on or before

 

March 4 : ; 9021.

 

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at
the show cause hearing scheduled in Paragraph H(A) above may result in the imposition of a
preliminary injunction against them pursuant to Fed. R, Civ. P. 65, which may take effect
immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

Ili. Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority
to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 14 of 21

Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

counsel.

IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. ITIS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4()(3), as sufficient cause has been

shown, that service may be made on, and shall be deemed effective as to Defendants if it is

completed by the following means:

1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or
(ii) a link to a secure website (including NutStore, a large mail link created through
Rmail‘com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,
and all papers filed in support of PlaintifPs Application seeking this Order to
Defendants’ e-mail addresses to be determined after having been identified by Alibaba
and/or AliExpress pursuant to Paragraph V(C); or

2) delivery of a message to Defendants through the system for communications
established by the Third Party Service Providers on their respective platforms,
notifying Defendants that an action has been filed against them in this Court and
providing a link to a secure website (such as NutStore or a large mail link created
through Rmail.com) where each Defendant will be able to download PDF copies of
this Order together with the Summons and Complaint, and all papers filed in support
of Plaintiffs Application seeking this Order.

B. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 15 of 21

C. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic: means ordered herein shall be made within five (5) days of the Financial
Institutions and Third Party Service Providers’ compliance with Paragraphs IJI(A) and V(C)
of this Order. -

D. ITIS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court
shall issue a single original summons directed to all Defendants as listed in an attachment to
the summons that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made
and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal
Specialist at EEOMALegalSpecialist@paypal.com;

2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where AliPay.com
Co., Ltd., Ant Financial Services will be able to download a PDF copy of this Order via
electronic ‘mail Mr. Di Zhang, Member of the Legal & Compliance Department — IP, at
di.zd@alipay.com:

3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Alibaba
will be able to download a PDF copy of this Order via electronic mail to Chloe He, Alibaba
Group at chloe.he@alibaba-inc.com;

4) delivery of: (a PDF copy of this Order, or (ii) a link to a secure website where Payoneer
Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer
Inc.’s Customer Service Management at customerservicemanager@payoneer.com and
Edward Tulin, counsel for Payoneer Inc., at Edward. Tulin@skadden.com; and

5) delivery of (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

10
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 16 of 21

to PingPong Global Solutions Inc.’s Legal Department legal@pingpongx.com.

V. Order Authorizing Expedited Discovery

A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

upon Plaintiff's counsel a written report under oath providing:

a.

b.

their true name and physical address;

the name and location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User
Accounts and Merchant Storefronts on any Third Party Service Provider platform
that Defendants own and/or operate;

the complete sales records for any and all sales of Counterfeit Products, including
but not limited to number of units sold, the price per unit, total gross revenues
received (in -U.S. dollars) and the dates thereof;

the account details for any and all of Defendants’ Financial Accounts, including,
but not limited to, the account numbers and current account balances; and

the steps taken by each Defendant, or other person served to comply with Section

], above.

2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

3)

Civil Procedure as well as Local Civil Rule 33.3 of the Local Ruies for the Southern and

Eastern Districts of New York and Defendants who are served with this Order shall provide

- written responses under oath to such interrogatories within fourteen (14) days of service to

Plaintiffs counsel.

Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

and 34, and Defendants who are served with this Order and the requests for the production

11
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 17 of 21

of documents shall produce all documents responsive to such requests within fourteen (14)
days of service to Piaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order the Financial Institutions shall identify any and all of
Defendants’ Financial Accounts, and provide Plaintiffs counsel with a summary report
containing account details for any and all such accounts, which shall include, at a minimum,
identifying information for Defendants, including contact information for Defendants
(including, but not limited to, mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts and confirmation of said
compliance with this Order.

C. If IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order, the Third Party Service Providers shall identify any and all of
Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff's counsel with a
summary report containing account details for any and all User Accounts and Merchant
Storefronts, which shall include, at a minimum, identifying information for Defendants and
Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for
Defendants (including, but not limited to, mailing addresses and e-mail addresses) and
confirmation of said compliance with this Order.

D. IT 1S FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, ali Financial
Institutions who are served with this Order shall provide Plaintiffs counsel all
documents and records in their possession, custody or control (whether located in the
U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,
but not limited to, documents and records relating to:

a. account numbers;

12
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 18 of 21

. current account balances;

. any and all identifying information for Defendants, Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

and contact information;

. any and all account opening documents and records, including, but not limited to,

account applications, signature cards, identification documents and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements; and

any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents
sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

E. IF IS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service
Providers shall provide to Plaintiff's counsel all documents and records in its
possession, custody or control (whether located in the U.S. or abroad) relating to
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not
limited to, documents and records relating to:

a. any and all User Accounts and Defendants’ Merchant Storefronts and account

details, including, without limitation, identifying information and account numbers

for any and all User Accounts and Defendants’ Merchant Storefronts that

13
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 19 of 21

Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

b. the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph
V(C);

c. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts: and

d. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the UNO Marks and/or marks that are
confusingly similar to, identical to and constitute an infringement of the UNO
Marks.

VI. Security Bond
A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of Five thousand
Dollars ($5,000 ) with the Court which amount is determined adequate for the payment
of any damages any person may be entitled to recover as a result of an improper or wrongful
restraint ordered hereunder.
VI. Sealing Order
A. IT IS FURTHER ORDERED that Plaintiff's Complaint and exhibits attached thereto, and

Plaintiff's ex parte Application and the Declarations Ray Adler and Jason M. Drangel in

i4
Case 1:21-cv-01508-VEC Document 11 Filed 03/19/21 Page 20 of 21

support thereof and exhibits attached thereto and this Order shall remain sealed until the
Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

III(A) and V(C) of this Order.

SO ORDERED, .

SIGNED this 19 day of February 9021, at 1:15 p.m. om.

Veluw G

UNITED STATES DISTRICT JUDGE

 

 

 

The parties must appear for the hearing by dialing
888-363-4749, using the access code 3121171, and
the security code 1508.

 

 

15
21-cv-01508-VEC Document 11 Filed 03/19/21 Page 21 of 21

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

  

 

   

 

 

   

 

  

 

 

 

   

 

 

      

Wor egeqie ue epesueyss//sdyy SLLOGTESO00ST 1429-dulAe|d-|ONN-eqaiAl-a]e5-10H/eIap-Jonpaid /wayeqeqie mam /sdyy pawn] dupes, 1235 9 Suevtauz] 25
TAPES67Z/a10}s/wico"ssaudxale aa fSdq14 ETESPLELETOOSOOT Way os ssaudxaie wins isda AQIS UUTIA TRIAL TS
Wor Eqeqye ue spAequin(/isdyy ACTCESOGSTD SPIS-HIOG-YUM-Spueo-dulAe|d-wojsng/veiap-jonpold/was eqequr mam :sdag “RY “OD SUIpEL jeune zAqy) eatin NOYZSUeR] OS
T00S#S¢/S101s /Wosssaidxale MMM / sd ZPGEELB/ PTOOSCOT/Way Acs sseidxae amas ssdpy BGS AO] By AUBIN] SP
Wox RGe qi ua dunudedolsssdyy PESGLETSSCO Je8%0d-ANEND-YalH-Wwojsny-Jal}ddns-eujy5/jevap-janpoid /jwoseqeqye mam) sd py “p31 “OD Bye ® ALSNpUt dueyueusi, Uewerx| spl

Wosegeque ua aupoediennjeu/isday ZPESSPRLOOOST pazjWioisn)-pieo-sied -SuQuid-siainpemuew-eun]9 /|[Rlap-jonpoid wis Saeque mwam//sdity PH] leLasnpul Supe, jennen dauwex| gp

wos Eqeque Va sunudxaq/ /sdasy S662Z0r0T00ST FU2IS-SIWRS-LWuaQ-A[puaLy-Od5-+10}SN77 /[12]ap-jonpaid, [fumos"eqeqie- mau //-sdiay “PIT “99 apes. Aisnpul SuUL nauoY weWwerx| gt]
WOsegeqe us epuixs sda ES9R2UASECS Spue-TuiAe;|d-Bwed-plej-oury/eyep-janpoid /WoT eqeque mam /isduy dio} jBucie way] epiuiy EAA] Si

Woseqegie ue ailleysim/ sday ZLETZTPOOONST Sewed-swied-pleqg-pie2-Jaded-sesajOlAy/|elap-lanpold Wor eqeqie AMM /:sdqay “RTT “OD YesIPUeH Bifueys noyZuenal oe

WOSEdegE Ua yy Byeomsy/sdiy AE9ZPOTZEZD OUN-Jaded-a2)s-Jayad-Sunuud-wojsn/iejap-pnpod Was eqeqie mam sang “"pT] “OD WID FB Yes) omey noyzuaaa| ey
OTOpeps/aiors wos ssaidxaye MMA /PSdyy PrZ6zespd Toor was /worssaidxaye mas scuy, Bios FulIsasaqu) (nyase) Ze
ZLOSEVG (81035 fio 'ssascxal|e- Maan SCY LESIETCOOTOOP/Watl/Wos ssaicxayje mamas Scuy 33015 AOL MAO Te
SO0PL€5/3103s Auorssaidxaye aM sc ZEPESSLOESTOOSOOT Wall /Wios ssaldxaye MMe sayy 307g ACE AULT OF
69T TESS /as035 (woo ssaudxaye- mm isda PPESESTET LOOP Wan /UOs ssaicxale MMs Sd yy aiols ssauiddey 0} peo sul! 6
SOTSPOTTS/esa3s /wos'ssaidxalje- mum sd ay LLGTSTZESTOOSOOT Wa} /Worssaidxaye aman isday BOIS FEQO[D Hes! gE]
PETSOST /910}5 /Wios ssaidxaljesxas//isdqy SPIGIPGLETOOSOOT /WaH/WO7 ssaudxaye mMMmm/ sd 32099 TOO ONVd VOI IS| £2
Teogess/a101s/Wioy ssaidxaye mmm iS0]1Y SCCSCETTa0ddy We fos ssaudaye Ma / fi sdyy a03$ NOWSOddoys| 9¢
SGCPETTLS/Slols oo ssaudxaye wan Sd qy OSTIPETSSTOOSOGT Wie /WOo'ssaudxere a / isd] B10%5 PEZPETTIEIOUS| Se]
OPOSOS0TS/310)5/Wos'ssaudxaye Ma) isd ay PSTSLSPSSTOOSOCT Aust /Wios'ssaidxare mma /:Sd114 alals grososoTedous| pe
TLO612016/40}s/Wwos ssaldxale mun /sdyy SPSSSSrPSTOOSOOT wan /wosssaidwaye mam /sdiy alOls TZO6TZOTSdous| Ee
LTLIELOTG/840}5/Woo'ssasdxal|2 man/fsd ay EdPSPOLZITOOSOOT/Wisd|/woo'ssasdxaie MMM /-SdY: alors £ZEITZOTEMOYS! Ze
S0rShZ006/0:035 /Wcosseudxal|e awn 50744 208997965 TOOSOOT /Way ios ssaudxaye wa isdyau BIOS EOPSPzOdsdoys| te
Loper2006/a2075/Wosssesdxay/2 m/ jisd yy Ob2rrZS8S1O0S00T/Way/or'ssesdxaye mas /-scy alors 2ovzrzoaedays| OF]
§220¢rS/31078 /Worssaidxalje MMM fsdyu PLPEPIOSOZOOSOOT/MeH /uor sseidxale- mans psday BlOTs G£eOrpsdays| 6z
Woy eqegie ua waxduays/sday O6S0Z90STONST OuN-Jaded-azis-sayod-Bunuld-wojsn7/Ielap-pnpqid Woo eqeque mam/ soy *pT] “09 Adolouusa) UayBuaUS UeYZUSYS] RZ

rua ajexeuiys//sdqu OZ8ZES90809 SuyAed-awed-pJeo-Jeded-ajes-I0H /[leqap-pn Dodd (WOT Bqeqie AMA SaaY “pq] “oD uSHesay apey noyzduays| 47

wos" egeque' us ngenyaao}//ssdyay $O95Z99C929 S10j09-p-piej-Jeded-go7-ONN/HElap-nposd /Wios eqeque mam) say “ps] “8D “dxg “duu ndeny durerys| oz

LOD EGRIE Ua sAojeAe dls //:sdasy SZTESTELSOONST SSWS5-SjG2 | -1xOd-SUl/3S-JOH-SpMpJAAK/ejap-yNNOId /WIOT Eqeq!|e-AMM/ SCL Auojjey SAO] Wee AR IeYsuayD noes] oz
Wwaos‘eqeq#E ua mMensuaed//sdy TST £60SrS29 PIS-ONA-HOOLeS-od-pueIq-ONT/e13p-paposd /Woreqeqi|e wan) isdiy, “pi] “OD Spey) JUOMeUseTU; UaelD SuOpUBYS! o7.

CZOCPTT TG /a10qs (os ssazdxale MMs S334 SOEvO6e9S3TO0SO0T Was /worssadxaye massa BOIS SJINOH PLLSBUd? Ez.
LvZP9E0T6/As038 Aor ssaidxalje“manm/ /-sch1y RBESECSL/TONSOOT Wat /Worssaidxeye mam//sday alors ZeAMIAL Zz
TIZPeSOTE/a1038 AiOT ssaudxal|a AMM SSCUY TOOva2 6A TOOSOOT/WaH/uoo'sssidxale wan sd iy Bolg AUD ape] Tz
$6/7615/ai03s Aor ssaidxaye mans sday LZA9ICESPT TOO Wa AUao'ssaidxal/a- nwam/ /sdiyy BI01S PUOMACLIUZELAI| 07]
68P7615/e101s /(wor'ssaidxaye aM say Teplsoesolocr/wmay/woo'ssaidxaye wan sdyy BJ0}S JS9JO}UI SOI] GT
Woy eEqeqie Ua syanpadiadeduenAauoynssuell//-scy SSTSTICESZI SAY FINYE-CTM-ON N/R eP-tenpold os Rgedie AM fisdyit “p37 “OD slonpalg Jadeg WenAdWOY msduell| ST.
E00R/9T 2107s Woo ssaudxaije maa esd y LBEBZOSTLTOOSOOT WS} /Wos‘ssaudxae MAM / isduay 310)¢ Aawalauer| fT
Woo eqeqie us suiyselesog /Asdyy PEOOPESOTOOST 1840d-3/26-10H-apIMpyoM-e|dwes-aaJj/felap-janpad /wias-eGeque MMs /sdny. “pY] “o> duipes| esesag ipne] ueuny! oT

wor eqeqie ve Uaysuepzy//isdau GOPLEeeOrsZI SWeED-Pie7-ON(]-04I215-3]25-19H He ap-LONPOUG WOT eaeqHE Mmm psd “PY “99 [EWISNpu] eye NoYZNnH] Sst

9600021 16/ac1s/WOosssaidxalle MM/S SESSE7T/S TOOSO0T (Way /cosseudxs ewan / S074 Galois asoyg AG] anABUOY| pT.
unodeqeque ua piesenynA/ isdyu EOSL6S09GT9 TaiayIp-Ayjenb-yyaiy-2jes-je.ip-Alo pe, Ieap-pNPOIG Ws eqed |e AA! Asda “pry “OD Spue) guided BRYN, NEYZIUeNO] ET
woveqeqye ia IaUlA/ Scag SOTSLEGSOOOIT SWES-pieo-SOG-siued-spie)-dulAetd //elap-pnpoid/Wcoeqeque-mam//-scdy “py] "OD Bupa? siusuly noyzsueno| zy
Woseqeq)|2-Ualesu0om//:sdyqy 26698ZE9TOOST S01 d-Aloes-awed-Aywep-aj2s-JOH| /[leap-pnpaid May eqeque mmm//sdty "PY] “0D auipes; eaueo,y xeueng| TT

PONCE Ss A035 /war'ssaidxale- au Aleaa/ Sau TSBreoeLoTdop/way/wosssaidxalje- mam fs $2045 SUILWIDAR! OT
woo eqedi2 ua ueaauiap//sdyqu OSZOGTTZO00ST SUBULd-SueS- ej-oun-anpywosn /lejap-janpoid Woo eqeqie MMs sani “py “OD usisag yudeld Les Bur uens2ueg|]
STTOSBS/S10}5/Wioo'ssazdxare ans Sd yy £O06TSSZT Gop esl /uos ssaidvene aa sc S1oys Ao] fepawnesouig] g
TELSSE01TS/sois/Wios'ssaudxeye mas /sd33y ZETOOEEOSTOOSCOT (Wid /uds ssaidxaye maa) isc BOS Pi2OM UOReUoag! Ff
TO0S925/810}5/Wioo'ssazdxeye aaa / sd y ST bS9éZOTOTOOb Wall /uiar ssaidaaye MAM Sd aos AO] Sues DED! Q
Wes eqeqie wa jeudesus//sdiy EOPéZESSOCOIT LOHIna-pzepuells-pues-ONN-ods-auy{ /1e1ap-yonpoud/wos Ege LSNpy |EWEDE  S
TZ0L79016/a1035 (wos sseudxaye mas /sdiy STOSSETSZTONSOOT Wag /Mao'ssaid: HOS NOAI| +
LEZTISOTG/A1038 was ssaiduale ana /scuy ETLOEGTBZTOOSOOT/We/uos ssaidxa Bios AWoyiepuzg| ¢
PpOZOETT TG /S103s Aids ssaudxaye-MMa sf Scly 99509 / PSR 00S00T/MaH Wor ssaiGxal BOS laste] Z
CETEZSSOSTOOSOCT /WaL/Wos"ssasdxe! BiO1S Spuez swiLvy| = T

 

 

   

V ATAGAHOS

 

 

 

 

 
